Citation Nr: 0103497	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-23 200	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals (Board) June 1987 decision 
which granted a 30 percent disability rating for post 
traumatic stress disorder (PTSD), previously evaluated as 10 
percent disabling.

2.  Whether there was CUE in the Board's January 1991 
decision which denied entitlement to an increased evaluation 
for PTSD, evaluated at that time as 50 percent disabling.


REPRESENTATION

Moving Party Represented by:  Elie Halpern and Associates, 
P.S.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 




INTRODUCTION

The moving party served on active duty from February 1970 to 
August 1973 and from May 1977 to June 1979.

This case comes before the Board on motion by the moving 
party alleging CUE in a June 29, 1987, Board decision and in 
a January 30, 1991, Board decision.  


FINDINGS OF FACT

1.  In a June 1987 decision, the Board found that the moving 
party's PTSD was manifested by symptoms which included 
intrusive thoughts, flashbacks, and nightmares of combat 
experiences as well as survival guilt, memory and 
concentration impairment, and feelings of detachment or 
estrangements from others.  It was found that these symptoms 
were productive of a considerable industrial impairment.  
With resolution of reasonable doubt on the moving party's 
behalf, the Board granted a 30 percent disability rating for 
PTSD.  

2.  In January 1991, it was found that the moving party's 
service-connected PTSD was manifested by not more than a 
considerable social and industrial impairment.


CONCLUSIONS OF LAW

1.  The Board's decision of June 1987 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-20.1411 
(2000).

2.  The Board's decision of January 1991 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-20.1411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In April 1986, the moving party filed a substantive appeal to 
an RO rating determination regarding the nature and extent of 
his service-connected PTSD.  Medical records at that time 
note several psychiatric conditions.  In a November 1983 VA 
hospitalization, a manic bipolar affective disorder and 
chronic and episodic alcohol abuse were noted.  That report 
made no reference to PTSD.  An examination report dated in 
March 1984 contained diagnoses of bipolar disorder, mixed 
type, without melancholia and PTSD.  The examiner, after a 
lengthy review of the record and the examination, stated that 
he believed the PTSD caused only mild impairment while the 
bipolar disorder caused severe impairment.  A hospitalization 
report in February 1985 did note PTSD and an adjustment 
disorder with mixed emotional features.  A personality 
disorder was also indicated. 

In August 1986, the Board remanded the issue of entitlement 
to an increased rating for PTSD to the RO for additional 
development.  At that time, the condition was evaluated as 
10 percent disabling.  

In a November 1986 VA psychiatric evaluation, it was found 
that the moving party suffered from significant psychiatric 
difficulties.  His clinical course was described as 
consistent with diagnoses of bipolar disorder, PTSD and mixed 
personality disorder.  The examiner noted that the claimant 
"essentially thinks that all of his current psychiatric 
problems are related to his [PTSD].  He denied many symptoms 
consistent with bipolar disorder, although his history is not 
consistent with prior psychiatric reports."  In articulating 
his opinion, the physician sated that he believed the 
claimant had significant psychiatric difficulties since the 
mid 1970's.  His clinical course was described as "most 
consistent with" a bipolar disorder and PTSD.  The 
differential diagnoses included alcohol abuse disorder, mixed 
substance abuse disorder, and an atypical psychotic disorder.  
The physician further commented: 

It seems very understandable why prior 
examiners have focused on his bipolar 
disorder, due to the chronicity and severity 
of his recurrent psychotic state.  However, 
due to this focus, it may have resulted in 
the lack of enough attention to symptoms 
related to his post-traumatic stress 
disorder.  It now appears that there is a 
more direct relationship between his post-
traumatic stress disorder and his bipolar 
disorder.   Specifically, there appears to be 
some evidence that symptoms of his post-
traumatic stress disorder often contribute to 
and/or precipitate a psychotic decompensation 
(i.e., an exacerbation of his bipolar 
disorder).  It is my opinion that treatment 
should not attempt to separate these two 
disorders into discrete entities.

It is my opinion that his impairment from the 
combination of both of these disorders is 
severe.  His prognosis is very guarded due to 
the chronicity and severity of his symptoms.  
It appears that [the moving party] is current 
competent to handle his own financial affairs 
for VA purposes because of the assistance he 
is receiving from his wife.

In June 1987, the Board noted that the moving party 
maintained that an increased rating was warranted for his 
psychiatric disability.  The Board specifically observed that 
he stated that he was considered totally disabled by the 
Social Security Administration because of his "nervous 
disorder" and requested a 100 percent evaluation.  The Board 
found that the PTSD was manifested by symptoms that included 
intrusive thoughts, flashbacks, nightmares of combat 
experiences, survivor guilt, memory and concentration 
impairment, and feelings of detachment or estrangement with 
others.  It was found that these symptoms were productive of 
a considerable industrial impairment.

In time, the moving party sought additional compensation for 
his PTSD.  In September 1988, the moving party filed a claim 
seeking compensation based on unemployability due to his 
service-connected disabilities.  Additional medical records 
were obtained by the RO.  These records fail at times to even 
refer to the moving party's PTSD while they make significant 
reference is made to the bipolar disease.  In a June 1988 to 
July 1988 hospitalization, the moving party was indicated to 
have PTSD, alcohol abuse, polysubstance abuse (including 
marijuana, cocaine and heroin), and a paranoid personality 
disorder.  The moving party served 144 days in jail in 1989.  

The RO adjudicated the claim for an increased rating for 
PTSD.  The RO also adjudicated a claim for a total rating 
based upon unemployability and certified that issue to the 
Board for appellate review.  In January 1991, the Board noted 
the representative's arguments that the moving party's 
psychiatric disorder was of such severity as to preclude all 
forms of substantial gainful employment and was, therefore, 
entitled to a total disability rating for PTSD.  At this 
time, the moving party was evaluated as 50 percent disabled 
due to his PTSD conditions.  The Board determined that 
additional compensation for the moving party's PTSD was not 
warranted.  It was found that the service-connected 
psychiatric disorder was manifested by not more than a 
considerable social and industrial impairment.  The Board 
cited a VA psychiatric evaluation dated December 1988, the VA 
hospitalization between June 1988 and July 1988, and VA and 
private treatment records.  It was found that while the 
symptomatology did indicate considerable industrial and 
social impairment, manifestations of severe industrial and 
social impairment, or totally incapacitating psychoneurotic 
symptoms due to PTSD were not found.

The moving party has been awarded a 100 percent disability 
evaluation due to his PTSD from March 28, 1991.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
See Disabled American Veterans et. al. v. Gober, No. 99-7061 
(Fed. Cir. December 8, 2000) (Upholding all of the Board's 
rules of practice involving CUE claims, except the last 
sentence of Rule 1404(b) that stated "Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.")   

The Board notes that while it clearly exercises original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision, the shape and expanse of that review is 
controlled by statute and regulations.  To the extent the 
moving party's attorney argues that review of the prior Board 
decision on the basis of CUE must be a "fresh review of the 
entire record" conducted "without deference to the 1987 
Board decision," the Board does not concur that this 
accurately conveys the standard of review. 

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).  See 
Disabled American Veterans et. al. v. Gober, supra. 

The moving party has noted that he has not worked since May 
1979.  He has also noted hospitalizations due to his PTSD 
approximately 35 times.  He points out that some of these 
admissions were for as long as five months.  These statements 
provide the essence of the moving party's contention 
regarding CUE.  In substance, it is the moving party's 
central argument that his PTSD was significantly worse than 
the Board found in 1987 and 1991.  This is fundamentally an 
allegation of error of fact.

Regarding this contention, the Board must emphasize that the 
Court has consistently stressed the rigorous nature or the 
concept of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

As the Court has stated: "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts as they were known at that 
time and as set forth in the medical records cited by the 
1987 and 1991 decisions now challenged, were before the 
Board.  While the moving party notes that he was not working 
in 1987 and 1991, this fact, in and of itself, does not 
provide a basis to determine that these decisions were 
clearly and unmistakably wrong.  In this regard, it must be 
noted that in 1987 and 1991 the moving party suffered from 
several nonservice connected psychiatric disabilities besides 
his service-connected PTSD.  Neither the moving party nor his 
attorney specifically cite to any medical evidence of record 
at the time of the 1987 or the 1991 Board decisions that 
indicated the moving party was totally disabled or was 
unemployable due to his service-connected disability alone.  

The attorney represents that the hospital summary covering 
the period from June to July 1988 contained an opinion that 
the moving party could not manage competitive employment.  
The Board must point out that the physician stated the 
psychiatric disabilities causing impairment at that time 
included "severe" PTSD, episodic alcohol abuse and a 
paranoid personality disorder.  The law provides that drug 
and alcohol abuse cannot itself be service-connected.  38 
U.S.C.A. § 105(a) (West 1991).  Service connection may also 
not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000).  See also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.  Thus, this was not 
an opinion that the service connected disability caused 
unemployability.  In fact, this opinion supports, rather than 
refutes, the Board's prior decisions.  

In any event, even if such opinion existed, the record also 
disclosed ample evidence that there were multiple nonservice 
connected psychiatric disabilities productive of industrial 
impairment.  In the face of this conflict in the evidence as 
to the effects of service-connected and nonservice connected 
disability, it can not be found that it was undebatable that 
he was totally disabled due to his service-connected 
disability in 1987 or 1991.  It likewise follows that it was 
not undebatable that he was entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b).   

To the extent the attorney argues that the examiner in 1986 
stated that both PTSD and bipolpar disorder were severe, the 
Board must point out that the actual language used by the 
examiner clearly reads that he believed the combination of 
the two disabilities produced "severe" impairment.  
Likewise, the attorney appears to argue that the Board in 
1987 held that it could not distinguish between the 
manifestations of PTSD and the nonservice connected bipolar 
disorder.  The Board must point out that the panel in 1987 
actually stated that could not dissociate certain specified 
symptoms from the service-connected PTSD.  The Board did not 
say it found it impossible to rate the disability without 
considering all the psychiatric manifestations and, in any 
event, there was ample evidence of nonservice connected 
impairment of record.  Moreover, the examiner stated that 
bipolar disorder and PTSD should not be separated for 
treatment purposes, not that they could not be separated for 
rating purposes.  

Insofar as there is now pending an allegation that there were 
erroneous diagnoses in his case, the Board must point out 
that even if error by a medical provider could be 
demonstrated, it would not establish CUE because it would not 
establish adjudicative error that reaches CUE.  See 
Shockley v. West, 11 Vet. App. 208 (1998) (claim of 
misdiagnosis could not be interpreted as either an assertion 
or failure to satisfy the duty to assist or disagreement with 
weighing of facts, neither of which can be CUE.)  CUE 
requires that adjudicative error, otherwise prejudicial, must 
appear undebatably.  It must be noted that a valid claim of 
CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Accordingly, the fact that the moving party was 
unemployed during the 1987 and 1991 decisions does not 
provide a basis to determine CUE exists within these 
determinations.  

The moving party's attorney has presented written argument 
citing a host of decisions of the Court, including, Floyd v. 
Brown, 9 Vet. App. 88 (1996), Moyer v. Derwinski, 2 Vet. App. 
289 (1992); Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
Fisher v. Principi, 4 Vet. App. 405 (1993); Kellar v. Brown, 
6 Vet. App. 157 (1994), Sabonis v. Brown, 6 Vet. App. 426 
(1994); Romeo v. Brown 5 Vet. App. 388 (1993), Fanning v. 
Brown, 4 Vet. App. 225 (1993) Johnson v. Brown, 7 Vet. App. 
95 (1994).  None of these decisions existed at the time of 
the Board decisions under challenge. The Board must point out 
that citation to the authority of subsequent decisions of the 
Court can not begin to establish CUE since it is fundamental 
that CUE must arise from the law and facts as they existed at 
the time of the Board decision under challenge.  Likewise, 
citation to VAOPGCPREC 6-96, an opinion entered years after 
the Board decisions in question, fails to raise a valid claim 
of CUE. 

It has been contended that CUE exists within both the January 
1987 and January 1991 Board decisions because the RO had 
failed to adjudicate the implied claim for individual 
unemployability (TDIU).  It is also essentially maintained 
that failure to grant such a claim was CUE.  In this regard, 
it must be noted that the moving party undoubtedly raised the 
issue of unemployability within his claim of unemployability 
dated in September 1988.  The RO addressed this issue and 
certified it to the Board on appeal.  The Board addressed 
this issue in January 1991.  At that time, the Board noted 
the representative's specific contention that the psychiatric 
disorder was of such severity as to preclude all forms of 
substantial gainful employment.  Notwithstanding, the Board 
determined that a total rating was not warranted based on the 
medical evidence of record.  

It also has been contended that the 1987 Board decision 
contained CUE when it misapplied 38 C.F.R. § 4.132.  The 
moving party's representative cites to the Court's 
determination in Norris v. West, 12 Vet. App. 413 (1999) in 
support of this contention.  In Norris, the Court identified 
the "threshold questions" as (1) whether a TDIU claim 
exited in that case, and if so (2), were there final 
decisions on these claims subject to CUE revision?  

In 1987, 38 C.F.R. § 4.16(a) provided for a total rating for 
individuals who met certain minimum schedular evaluations for 
service connected disability or disabilities, and who also 
presented evidence that they were unable to secure or follow 
a substantially gainful occupation as a result of that 
service-connected disability or disabilities.  In this case, 
the moving party was only awarded a 30 percent evaluation for 
his PTSD by the Board.  Consequently, he did not meet the 
minimum threshold schedule criteria to be eligible for 
consideration of a total rating claim in 1987 or 1991.  
Accordingly, the criteria under § 4.16(a) did not apply to 
this case.  In Norris, the appellant had a 70 percent 
service-connected rating for an anxiety neurosis.  Norris, 
12 Vet. App. at 420.

In Norris, the Court held that, when an RO is considering a 
rating increase claim for a claimant whose scheduled rating 
meets the "minimum criteria" of § 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claims file or under VA control, evaluation of the rating 
must also include an evaluation of a recently raised claim of 
a total rating.  Id. at 421.  In the situation before the 
Board in 1987, neither of the two criteria was satisfied.  
The moving party did not meet the minimum schedular criteria 
of § 4.16(a) as he was only evaluated as 10 percent disabled 
due to PTSD when evaluated by the Board in 1987.  Further, 
based on the moving party's severe nonservice-connected 
psychiatric disability or disabilities, there was no 
indication of "service-connected unemployability" in the 
moving party's file or under VA control in 1987.  

"Under VA control" is a term of art addressed above in the 
rule 1403(b) governing CUE claims.  That rule was upheld.  
Disabled American Veterans et. al. v. Gober, supra.  The 
record before the Board in 1987 did not show "service-
connected unemployability".  Instead, there was significant 
evidence of record of the nonservice-connected psychiatric 
disorders, significant questions raised as to the presence or 
absence of PTSD manifestations, and no indication that PTSD, 
if present, by itself was causing unemployability.  As a 
result, under Norris, the Board specifically finds that an 
informal claim of a total rating did not exist in 1987.  

The Board must further point out that even if the record 
could be construed as having raised an implied claim in 1987 
for a total rating based upon individual unemployability, it 
would not avail the moving party.  The claim for a total 
rating based upon individual unemployability was adjudicated 
by the RO, and the Board upheld the denial of a claim for 
individual unemployability in 1991.  In that determination 
the Board pointed out expressly that this issue had been 
certified for appellate review.  The Board further observed 
that 38 C.F.R. § 4.16 had been amended.  The regulation then 
provided that a total disability rating based upon individual 
unemployability would not be assigned where the only 
compensated, service-connected disability was a psychiatric 
disability.  In such cases, where the psychiatric disability 
precluded the veteran from securing of following 
substantially gainful employment, a schedular rating of 100 
percent would be assigned under the appropriate diagnostic 
code.  Since the veteran's only compensable service- 
connected disability was a psychiatric disorder, the claim 
for a total rating based upon individual unemployability was 
not further considered by the Board.  In essence, the Board 
ruled on the claim and held that this claim was moot as a 
matter of controlling regulatory authority that was binding 
on the Board.  Accordingly, there is no outstanding 
unadjudicated claim for a total disability rating due to 
unemployability that must be returned for initial 
adjudication by the RO in this matter under Norris, or any 
regulation then in effect.  

With regard to the schedular evaluations, the Board has 
reviewed this evidence based on the law that existed when the 
Board adjudicated this claim in 1987 and 1991.  In 1987, a 
30 percent evaluation for PTSD was warranted when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce a "considerable" industrial impairment.  The 
standard for evaluating PTSD was changed in 1988.  This 
appears to have been the basis for the conclusion that the 
moving party warranted a 50 percent evaluation for his PTSD 
following the Board's 1987 decision.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
between February 1988 and November 1996), a 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   A 30 percent evaluation under the 
old criteria could be assigned if there is a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  

The medical evidence that existed in 1987 and 1991 simply did 
not undebatably show entitlement to a higher schedular 
evaluation.  There was no medical finding that the service 
connected PTSD produced virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral process associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  

In June 1987, the Board noted that the November 1986 
examination indicated that the moving party suffered from 
significant psychiatric difficulties consistent with the 
diagnosis of bipolar disorder and PTSD.  The most recent 
examiner did not indicate that the moving party was 
unemployable due to his PTSD.  Other evidence of record 
showed additional nonservice connected disabilities.  
Further, a nonservice-connected psychiatric disability was 
noted (the bipolar disorder) that can not form the basis for 
a determination that he was unemployable due to his service-
connected PTSD.  

The moving party's attorney has argued that the 1991 Board 
decision committed "grave procedural error" under the 
Federal Circuit's decision in Hayre v. West, 188 F.3d 132 
(Fed. Cir. 1999) by failure to apply the "last sentence" of 
"38 C.F.R. § 4.132".  As the Board interprets the brief, 
this is presumably a reference to the sentence in the rating 
criteria for a schedular 100 percent evaluation that states 
"[d]emonstrably unable to obtain or retain employment."  
Therefore, the attorney maintains the Board's decision was 
not final.  The Board must point out that this is no more 
than an attempt to mask an allegation of CUE of fact as a CUE 
of law.  In order to have committed such "grave procedural 
error" by failing to apply these rating criteria, there 
would have to be some showing that the service-connected 
disability made the moving party "[d]emonstrably unable to 
obtain or retain employment."  This, of course, goes right 
back to the question of what the factual record demonstrated.  
For the reasons noted above, it was not "undebatable" that 
the moving party's service-connected disability rendered him 
unemployable.  The Board can not find that it was "grave 
procedural error" such as to render the 1991 decision 
nonfinal when, in fact, the Board specifically addressed 
whether the service connected disability made the moving 
party unemployable.  

The undersigned must find that ultimately the arguments 
raised by the moving party and his attorney fundamentally all 
relate back to the interpretation and evaluation of the 
evidence that existed in 1987 and 1991.  The moving party has 
alleged that the 1987 and 1991 decisions are a product of 
error because the Board failed to adequately consider the 
evidence on file at that time which he believes demonstrated 
he was unemployed.  That line of argument represents a clear 
example of a disagreement as to how the evidence was 
interpreted and evaluated and as such cannot constitute a 
basis for a finding of CUE under 38 C.F.R. 
§ 20.1403(d)(3)(2000).  The fact that the moving party was 
unemployed does not provide a basis to assume that the moving 
party's unemployment was due to one of only several 
psychiatric disabilities the moving party suffered at that 
time.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of law or fact, for the Board 
decisions of 1987 and 1991.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 1987 Board decision based 
on CUE is denied.

The motion for revision of the January 1991 Board decision 
based on CUE is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


